Title: To George Washington from Thomas Jefferson, 5 November 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Nov. 5. 1792.

Th: Jefferson having had the honor at different times heretofore of giving to the President conjectural estimates of the expences of our foreign establishment, has that of now laying before him in page. 1. of the inclosed paper, a statement of the whole amount of the foreign fund from the commencement to the expiration of the act which will be on the 3d of March next, with the actual expences to the 1st of July last, & the conjectural ones from thence through the remaining 8. months, and the balance which will probably remain.
Page 2. shews the probable annual expence of our present establishment, & it’s excess above the funds allowed; and in another column the reduced establishment, necessary & most proper to bring it within the limits of the fund, supposing it should be continued.
